 

Exhibit 10.2

 

Attorney Docket No. 520-00101.PRV4

 

Assignment of Provisional Patent Application



 

WHEREAS, Richard James Douglas Rouse, 4182 Pamela Court, San Diego, CA 92117
(hereinafter “ASSIGNOR”), has made an invention entitled:

 

“A METHOD FOR THERAPEUTIC DEVELOPMENT, PREPARATION AND
ADMINISTRATION”

 

described in United States Provisional Patent Application Serial No. 61/927,992,
filed January 16, 2014 (hereinafter the “Invention”), and

 

WHEREAS, CDx, Inc. (hereinafter “ASSIGNEE”), a corporation of the state of
Delaware, having a place of business at 4225 Executive Square Suite 600, La
Jolla, CA 92037, desires to acquire all of the ASSIGNOR’S interest in the
Invention;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby sell, assign and transfer
unto ASSIGNEE, its successors, assigns and legal representatives, the full and
exclusive right, title and interest, in the United States and all foreign
countries, to the Invention, in the aforesaid application, and to all subsequent
applications based thereon, or claiming priority thereto, including any and all
utility applications, continuations, divisions, reissues and substitutes of such
subsequent applications, together with the right of priority under the
International Convention for the Protection of Industrial Property,
Inter-American Convention Relating to Patents, Designs and Industrial Models,
and any other international agreements to which the United States of America
adheres.

 

AND ASSIGNOR hereby agrees to execute any papers requested by ASSIGNEE, its
successors, assigns and legal representatives, deemed essential to ASSIGNEE’S
full protection and title in and to each invention hereby transferred.

 

ASSIGNOR furthermore agrees upon request of said ASSIGNEE, and without further
remuneration, to execute any and all papers desired by said ASSIGNEE for the
filing and granting of the aforesaid subsequent U.S. and of foreign applications
and the perfecting of title thereto in said ASSIGNEE.

 

1 of 2

 

  

Attorney Docket No. 520-00101.PRV4

 

ASSIGNOR hereby warrants and covenants that ASSIGNOR has the full right to
convey the entire interest herein assigned, and that ASSIGNOR has not executed
and will not execute any instrument or assignment in conflict herewith.

 

Signature of Inventor: /s/ Richard  James Douglas Rouse Inventor’s Name:
Richard  James Douglas Rouse         Date: 7-2-14

 

2 of 2

 

  

Attorney Docket No. 520-00101.PRV3

 

Assignment of Provisional Patent Application

 

WHEREAS, Richard James Douglas Rouse, 4182 Pamela Court, San Diego, CA 92117
(hereinafter “ASSIGNOR”), has made an invention entitled:

 

“A PORTABLE GAS CHROMATOGRAPHIC ANALYSIS AND DISTRIBUTION SYSTEM FOR THE
EXTRACTION AND DELIVERY OF COMPOUNDS IN CANNABIS”

 

described in United States Provisional Patent Application Serial No. 61/864,517,
filed August 9, 2013 (hereinafter the “Invention”), and

 

WHEREAS, CDx, Inc. (hereinafter “ASSIGNEE”), a corporation of the state of
Delaware, having a place of business at 4225 Executive Square Suite 600, La
Jolla, CA 92037, desires to acquire all of the ASSIGNOR’S interest in the
Invention;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby sell, assign and transfer
unto ASSIGNEE, its successors, assigns and legal representatives, the full and
exclusive right, title and interest, in the United States and all foreign
countries, to the Invention, in the aforesaid application, and to all subsequent
applications based thereon, or claiming priority thereto, including any and all
utility applications, continuations, divisions, reissues and substitutes of such
subsequent applications, together with the right of priority under the
International Convention for the Protection of Industrial Property,
Inter-American Convention Relating to Patents, Designs and Industrial Models,
and any other international agreements to which the United States of America
adheres.

 

AND ASSIGNOR hereby agrees to execute any papers requested by ASSIGNEE, its
successors, assigns and legal representatives, deemed essential to ASSIGNEE’S
full protection and title in and to each invention hereby transferred.

 

ASSIGNOR furthermore agrees upon request of said ASSIGNEE, and without further
remuneration, to execute any and all papers desired by said ASSIGNEE for the
filing and granting of the aforesaid subsequent U.S. and of foreign applications
and the perfecting of title thereto in said ASSIGNEE.

 

1 of 2

 

  

Attorney Docket No. 520-00101.PRV3

 

ASSIGNOR hereby warrants and covenants that ASSIGNOR has the full right to
convey the entire interest herein assigned, and that ASSIGNOR has not executed
and will not execute any instrument or assignment in conflict herewith.

 

Signature of Inventor: /s/ Richard James Douglas Rouse Inventor’s Name: Richard
James Douglas Rouse     Date: 7-2-14

 

2 of 2

 

  

Attorney Docket No. 520-00101.PRV2

  

Assignment of Provisional Patent Application

 

WHEREAS, Richard James Douglas Rouse, 4182 Pamela Court, San Diego, CA 92117
(hereinafter “ASSIGNOR”), has made an invention entitled:

 

“A PORTABLE GAS CHROMATOGRAPHIC ANALYSIS AND DISTRIBUTION
SYSTEM FOR THE EXTRACTION AND DELIVERY OF COMPOUNDS”

 

described in United States Provisional Patent Application Serial No. 61/864,515,
filed August 9, 2013 (hereinafter the “Invention”), and

 

WHEREAS, CDx, Inc. (hereinafter “ASSIGNEE”), a corporation of the state of
Delaware, having a place of business at 4225 Executive Square Suite 600, La
Jolla, CA 92037, desires to acquire all of the ASSIGNOR’S interest in the
Invention;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby sell, assign and transfer
unto ASSIGNEE, its successors, assigns and legal representatives, the full and
exclusive right, title and interest, in the United States and all foreign
countries, to the Invention, in the aforesaid application, and to all subsequent
applications based thereon, or claiming priority thereto, including any and all
utility applications, continuations, divisions, reissues and substitutes of such
subsequent applications, together with the right of priority under the
International Convention for the Protection of Industrial Property,
Inter-American Convention Relating to Patents, Designs and Industrial Models,
and any other international agreements to which the United States of America
adheres.

 

AND ASSIGNOR hereby agrees to execute any papers requested by ASSIGNEE, its
successors, assigns and legal representatives, deemed essential to ASSIGNEE’S
full protection and title in and to each invention hereby transferred.

 

ASSIGNOR furthermore agrees upon request of said ASSIGNEE, and without further
remuneration, to execute any and all papers desired by said ASSIGNEE for the
filing and granting of the aforesaid subsequent U.S. and of foreign applications
and the perfecting of title thereto in said ASSIGNEE.

 

1 of 2

 

  

Attorney Docket No. 520-00101.PRV2

 

ASSIGNOR hereby warrants and covenants that ASSIGNOR has the full right to
convey the entire interest herein assigned, and that ASSIGNOR has not executed
and will not execute any instrument or assignment in conflict herewith.

 

Signature of Inventor:   /s/ RicharJames Douglas Rouse Inventor’s Name:  
RicharJames Douglas Rouse       Date:   7-2-14

 

2 of 2

 

  

Attorney Docket No. 520-00101.PRV1

 

Assignment of Provisional Patent Application

  

WHEREAS, Richard James Douglas Rouse, 4182 Pamela Court, San Diego, CA 92117
(hereinafter “ASSIGNOR”), has made an invention entitled:

 

“A PORTABLE CHEMICAL ANALYSIS METHOD BY VOLATILIZATION AND
SUBLIMATION”

 

described in United States Provisional Patent Application Serial No. 61/846,996,
filed July 16, 2013 (hereinafter the “Invention”), and

 

WHEREAS, CDx, Inc. (hereinafter “ASSIGNEE”), a corporation of the state of
Delaware, having a place of business at 4225 Executive Square Suite 600, La
Jolla, CA 92037, desires to acquire all of the ASSIGNOR’S interest in the
Invention;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASSIGNOR does hereby sell, assign and transfer
unto ASSIGNEE, its successors, assigns and legal representatives, the full and
exclusive right, title and interest, in the United States and all foreign
countries, to the Invention, in the aforesaid application, and to all subsequent
applications based thereon, or claiming priority thereto, including any and all
utility applications, continuations, divisions, reissues and substitutes of such
subsequent applications, together with the right of priority under the
International Convention for the Protection of Industrial Property,
Inter-American Convention Relating to Patents, Designs and Industrial Models,
and any other international agreements to which the United States of America
adheres.

 

AND ASSIGNOR hereby agrees to execute any papers requested by ASSIGNEE, its
successors, assigns and legal representatives, deemed essential to ASSIGNEE’S
full protection and title in and to each invention hereby transferred.

 

ASSIGNOR furthermore agrees upon request of said ASSIGNEE, and without further
remuneration, to execute any and all papers desired by said ASSIGNEE for the
filing and granting of the aforesaid subsequent U.S. and of foreign applications
and the perfecting of title thereto in said ASSIGNEE.

 

1 of 2

 

 

Attorney Docket No. 520-00101.PRV2

 

ASSIGNOR hereby warrants and covenants that ASSIGNOR has the full right to
convey the entire interest herein assigned, and that ASSIGNOR has not executed
and will not execute any instrument or assignment in conflict herewith.

 

Signature of Inventor: /s/ Richard James Douglas Rouse Inventor’s Name: Richard
James Douglas Rouse     Date: 7-2-14

 

2 of 2

